DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments, filed on 06/02/2021, have been fully considered but they are not persuasive. The Examiner has thoroughly reviewed Applicants' arguments but firmly believes that the cited reference to reasonably and properly meet the claimed limitations.
Independent Claim 1   
 Applicants' argument – “… “The power combiner 90 combines the amplified signals of the amplifiers AMP1 and AMP2.” Yoshihara, {0026}. “ The power combiner 90 outputs the combined RF signal as the single-ended signal.” Id., emphasis added. … In this regard, Yoshihara not only failed to remedy the deficiency of Briffa, but actually taught away from “regenerating the first RF signal and the second RF signal from the first composite RF signal and the second composite RF signal,” as recited in claim 1. Applicant notes that the Office Action does not point anything in Khlat to remedy the above deficiency of Briffa and Yoshihara. Hence, Applicant respectfully maintains claim 1 is patentable over Briffa, Khlat, and Yoshihara and hereby requests withdrawal of the rejection of claim 1.” as recited in pages 3-4 of remark, date 6/2/2021.
	Examiner's response – 

QUOTE:
The modified circuit of Briffa et al. and Khlat teaches all of the subject matter as described in the above paragraph except for specifically teaching the first composite signal and the second composite signal, respectively, comprising a first RF signal and a second RF signal.
	However, Yoshihara teaches the first composite signal (Fig.1 element RFin 1, where the RFin 1 signal is a composite signal from Power Divider 80 output) and the second composite signal (Fig.1 element RFin 2, where the RFin 2 signal is a composite signal from Power Divider 80 output), respectively, comprising a first RF signal (Fig.1 element 70 output to element 80 input and para.23, where the mixer 70 multiplies the original local signal received from the 
phase shifter 61 and the baseband signal of I channel passed through the filter 
50 to perform the frequency conversion to the RF signal) and a second RF signal (Fig.1 element 71 output to element 80 input and para.23, where the mixer 
71 multiplies the phase-shifted local signal received from the phase shifter 61 and the baseband signal of Q channel passed through the filter 51 to perform the frequency conversion to the RF signal) in order to perform direct conversion (para.24) to reduce the interference.

UNQUOTE.
Examiner did not mention or use the power combiner 90 of Yoshihara’s reference into the modified circuit of Briffa et al. and Khlat as argued in the above paragraph (pages3-4 of remark, date 6/2/2021). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “The power combiner 90 combines the amplified signals of the amplifiers AMP1 and AMP2.” Yoshihara, {0026}. The power combiner 90 outputs the combined RF signal as the single-ended signal.”) has not been mentioned or used by Examiner in office action to combine with the modified circuit of Briffa et al. and Khlat.  



Claim 3   
 Applicants' argument – “Claim 3 depends directly from claim 1. Accordingly, claim 3 is allowable at least by virtue of its dependence from claim 1.” as recited in page 4 of remark, date 6/2/2021.
	Examiner's response – 
Claim 3 is depended directly from claim 1 and is rejected according to the rejection of claim 1 as described in the above paragraph, Examiner’s response to Claim 1.

Thus, for the explanation addressed in the above paragraph, the rejection under 35 U.S.C. 103 with Briffa et al. in view of Khlat and further in view of Yoshihara reference is adequate.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Briffa et al. (US 2014/0118063) in view of Khlat (US 2017/0005619) and Yoshihara (US 2009/0258617).
With regard claim 1, Briffa et al. discloses an envelope tracking (ET) power amplifier apparatus (Fig.1 ) comprising:
a first signal output (Fig.1 element 26 output signal) coupled to a first antenna (Fig.1 element 32 and para.33); 
a first power amplifier (Fig.1 element 18) configured to amplify a first composite radio frequency (RF) signal (Fig.1 element 14 output signal, where the first composite radio frequency (RF) signal is generated by the Digital RF modulator 1 based on the I1(t) and Q1(t)) based on a first ET voltage (Fig.1 element V1(t)); 
a second power amplifier (Fig.1 element 20) configured to amplify a second composite radio frequency (RF) signal (Fig.1 element 16 output signal, where the second composite radio frequency (RF) signal is generated by the Digital RF modulator 2 based on the I2(t) and Q2(t)) based on a second ET voltage (Fig.1 element V2(t)); and
an output circuit (Fig.1 element 26) configured to: 
receive the first composite RF signal (Fig.1 element 18 output signal) and the second composite RF signal (Fig.1 element 20 output signal) from the first power amplifier (Fig.1 element 18) and the second power amplifier (Fig.1 element 20), respectively; 

provide the first RF signal and the second RF signal to the first signal output (para.35, where the Power combiner 26 (output circuit) is operative for combining the output signals of first and second power amplifiers 18, 20 to generate an RF transmit signal at an output. It is clear that the generated RF transmit signal at the Combiner 26 output is provided by the first RF signal (Fig.1 element I data) and second RF signal (Fig.1 element Q data).).
Briffa et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching a second signal output coupled to a second antenna; and provide the RF input signals to the first signal output and the second signal output, respectively; and the first composite signal and the second composite signal, respectively, comprising a first RF signal and a second RF signal.
	However, Khlat teaches a first signal output (Fig.4 element 50 output signal (upper) and para.11) coupled to a first antenna (Fig.4 element 52A and 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include a second signal output coupled to a second antenna; and provide the RF input signals to the first signal output and the second signal output, respectively (Fig.4 element 50 and 52A and 52B) as taught by Khlat into Briffa’s Fig.1 to replace Power combiner 26 and antenna 32 so as to perform uplink carrier aggregation for a transmitter.

The modified circuit of Briffa et al. and Khlat teaches all of the subject matter as described in the above paragraph except for specifically teaching the first composite signal and the second composite signal, respectively, comprising a first RF signal and a second RF signal.

phase shifter 61 and the baseband signal of I channel passed through the filter 
50 to perform the frequency conversion to the RF signal) and a second RF signal (Fig.1 element 71 output to element 80 input and para.23, where the mixer 
71 multiplies the phase-shifted local signal received from the phase shifter 61 and the baseband signal of Q channel passed through the filter 51 to perform the frequency conversion to the RF signal) in order to perform direct conversion (para.24) to reduce the interference.
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include the first composite signal and the second composite signal, respectively, comprising a first RF signal and a second RF signal as taught by Yoshihara into the modified circuit of Briffa et al. and Khlat (Fig.1) to remove Digital to RF modulator 1 and Digital to RF modulator 2 by integrating Yoshihara’s Frequency conversion circuit (Fig.1 elements 50, 51, 61, 70, 71, Yoshihara) and power divider (Fig.1 element 80, Yoshihara) into Controller 12 (Fig.1) of Briffa et al. so as to perform direct conversion to reduce the interference.
With regard claim 3, the modified circuit of Briffa et al. and Khlat and Yoshihara further teaches wherein the first power amplifier (Fig.1 element AMP1, Yoshihara) and the second power amplifier (Fig.1 element AMP2, Yoshihara) are further configured to receive the first composite RF signal (Fig.1 element RFin 1, Yoshihara) and the second composite RF signal (Fig.1 element RFin 2, Yoshihara), respectively, from a signal processing circuit (Fig.1 element 12, para.33-34, where it is inherent that there is a signal processing circuit exist to provide the input signal Data I and Q to the Controller 12, Briffa et al.) coupled to the ET power amplifier apparatus (Fig.1, Briffa et al.)
Allowable Subject Matter
Claims 2 and 4-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objection(s) set forth in this Office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633